 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   CHERYL ADAMS, State Bar #164194
     Chief Trial Deputy
 3   REBECCA A. BERS, State Bar #287111
     RYAN STEVENS, State Bar #306409
 4   Deputy City Attorneys
     Fox Plaza
 5   1390 Market Street, Sixth Floor
     San Francisco, California 94102-5408
 6   Telephone:    (415) 554-4224 [Bers]
     Telephone:    (415) 554-3975 [Stevens]
 7   Facsimile:    (415) 554-3837
     E-Mail:       rebecca.bers@sfcityatty.org
 8   E-Mail:       ryan.stevens@sfcityatty.org

 9
     Attorneys for Defendants
10   CITY AND COUNTY OF SAN FRANCISCO
     AND FLINT PAUL
11

12
                                      UNITED STATES DISTRICT COURT
13
                                   NORTHERN DISTRICT OF CALIFORNIA
14
      ANTHONY ECONOMUS,                                   Case No. 18-cv-01071 HSG
15
              Plaintiff,                                  STIPULATION AND ORDER DISMISSING
16                                                        PLAINTIFF’S CAUSE OF ACTION FOR
              vs.                                         BATTERY AGAINST ALL DEFENDANTS
17
      CITY AND COUNTY OF SAN                      Trial Date:                     April 22, 2019
18    FRANCISCO, a municipal corporation; City of
      San Francisco Police Officer; DOES 1-50,
19    INCLUSIVE

20            Defendants.

21

22

23          IT IS HEREBY STIPULATED by and between Plaintiff and Defendants, by and through their

24   respective designated counsel, that pursuant to FRCP 41(a)(1), Plaintiff will dismiss his state law

25   claim of Battery in his operative Complaint against all Defendants, with prejudice. It is further

26   stipulated that all parties shall bear their own attorney’s fees and costs as to these dismissed claims.

27

28
      Stip to Dismiss Battery Claims                       1
      Economus v. CCSF; USDC No. 18-cv-1071 HSG
 1

 2          IT IS SO STIPULATED.

 3          The parties attest that concurrence in the filing of these documents has been obtained from

 4   each of the other Signatories, which shall serve in lieu of their signatures on the document.

 5

 6   Dated: XXX 0, 0000
 7                                                 DENNIS J. HERRERA
                                                   City Attorney
 8                                                 CHERYL ADAMS
                                                   Chief Trial Deputy
 9                                                 REBECCA A. BERS
10                                                 RYAN STEVENS
                                                   Deputy City Attorneys
11

12                                             By: /s/ Ryan Stevens
                                                  RYAN C. STEVENS
13
                                                   Attorneys for Defendants
14                                                 CITY AND COUNTY OF SAN FRANCISCO
                                                   AND FLINT PAUL
15

16
     Dated: XXX 0, 0000
17
                                                   LAW OFFICES OF JOHN L. BURRIS
18                                                 ADANTE POINTER
                                                   PATRICK BUELNA
19

20                                             By: /s/ Patrick Buelna
                                                  PATRICK BUELNA
21

22                                                 Attorneys for Plaintiff
                                                   ANTHONY ECONOMUS
23

24

25

26

27

28
      Stip to Dismiss Battery Claims                      2
      Economus v. CCSF; USDC No. 18-cv-1071 HSG
 1                                                    ORDER

 2            Pursuant to the parties’ stipulation, it is hereby ORDERED that Plaintiff’s state law claim of

 3   Battery in his operative Complaint, is hereby dismissed as against all Defendants, with prejudice. It is

 4   further stipulated that all parties shall bear their own attorney’s fees and costs as to this dismissed

 5   claim.

 6   IT IS SO ORDERED.

 7

 8

 9   Dated: April 1, 2019                           ___________________________________________
                                                    THE HONORABLE HAYWOOD S. GILLIAM, JR.
10                                                  UNITED STATES DISTRICT COURT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      Stip to Dismiss Battery Claims                        3
      Economus v. CCSF; USDC No. 18-cv-1071 HSG
